Exhibit 10.6

RETURN TO TREASURY AGREEMENT
 
THIS AGREEMENT made effective as of June 18, 2013
 
BETWEEN:
 
TECKMINE INDUSTRIES, INC., a Nevada company having its office at 17622 La
Entrada Drive, Yorba Linda, California  92886
 
(the “Company”)
 
AND:
 
STEPHEN BRADY
 
(the “Shareholder”)
 
WHEREAS:
 
A. The Company entered into a Share Exchange Agreement dated April 2, 2013 (the
“Exchange Agreement”) with Victory Electronic Cigarettes Inc. (“Victory”) and
the shareholders of Victory (the “Victory Shareholders”), as amended, whereby
the Company agreed to acquire all of the issued and outstanding common shares in
the capital of Victory from the Victory Shareholders in consideration for the
issuance of 32,500,000 common shares in the capital of the Company (the
“Purchase Shares”) to the Victory Shareholders on a pro-rata basis;
 
B. The closing of the Exchange Agreement (the “Closing”) is conditional upon,
among other things, the Shareholder returning a certain number of common shares
in the capital of the Company (each, a “Share”);
 
C. The Shareholder is the registered and beneficial owner of 10,000,000 Shares;
and
 
D. On the date of the Closing (the “Closing Date”), the Shareholder has agreed
to return 9,506,304 Shares (the “Surrendered Shares”) to the treasury of the
Company for the sole purpose of the Company cancelling the Surrendered Shares,
leaving a balance of 493,696 Shares (the “Remaining Shares”) owned by the
Shareholder;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and sum of $10.00 now paid by the Company to the Shareholder and other good and
valuable consideration, the receipt and sufficiency whereof is hereby
acknowledged, the parties hereto hereby agree as follows:
 
Surrender of Surrendered Shares
 
1. Effective as of the Closing Date, the Shareholder hereby surrenders to the
Company the Surrendered Shares and delivers to the Company herewith a share
certificate or certificates representing the Surrendered Shares, duly endorsed
for transfer in blank or accompanied by a duly endorsed stock power of attorney
(a “Stock Power” or “Stock Powers”), signatures guaranteed.
 
Retirement of Surrendered Shares
 
2. Upon receipt of the Surrendered Shares and any Stock Power or Stock Powers,
the Company shall forthwith retire and return the Surrendered Shares to treasury
pursuant to §78.283 of Chapter 78 of the Nevada Revised Statutes and shall
promptly issue a share certificate to the Shareholder to evidence ownership of
the Remaining Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
Representations and Warranties
 
3. The Shareholder represents and warrants to the Company that the Shareholder
is the owner of the Surrendered Shares and that he has good and marketable title
to the Surrendered Shares and that the Surrendered Shares are free and clear of
all liens, security interests or pledges of any kind whatsoever.
 
Release
 
4. The Shareholder, together with his heirs, executors, administrators, and
assigns, does hereby remise, release and forever discharge the Company, its
respective directors, officers, shareholders, employees and agents, and their
respective successors and assigns, of and from all claims, causes of action,
suits and demands whatsoever which the Shareholder ever had, now or may have
howsoever arising out of the original grant and the retirement of the
Surrendered Shares.
 
General
 
5. Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.
 
6. Time is expressly declared to be the essence of this Agreement.
 
7. The provisions contained herein constitute the entire agreement among the
Company and the Shareholder respecting the subject matter hereof and supersede
all previous communications, representations and agreements, whether verbal or
written, among the Company and the Shareholder with respect to the subject
matter hereof.
 
8. This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns, as applicable.
 
9. This Agreement is not assignable without the prior written consent of the
parties hereto.
 
10. This Agreement will be governed by and construed in accordance with the law
of the State of Nevada.
 
11. This Agreement may be executed in counterparts, each of which when executed
by any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by electronic means will constitute proper delivery, provided
that originally executed counterparts are delivered to the parties within a
reasonable time thereafter.
 
12. The Company has obtained legal advice concerning this Agreement and has
requested that the Shareholder obtain independent legal advice with respect to
same before executing it.  In executing this Agreement, the Shareholder
represents and warrants to the Company that he has been advised to obtain
independent legal advice, and that prior to the execution of this Agreement he
has obtained independent legal advice or has, in his discretion, knowingly and
willingly elected not to do so.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
date first above written.
 
TECKMINE INDUSTRIES, INC.
 
Per:           /s/ Nathan
Woods                                                      
Authorized Signatory


 
SIGNED, SEALED and DELIVERED by
)   STEPHEN BRADY in the presence of: )     )  
Signed 
)  
Signature
)     )     ) /s/ Stephen Brady
Print Name
)
STEPHEN BRADY
  )     )  
Address
)     )     )     )     )  
Occupation
)  

 
 
 
 3

--------------------------------------------------------------------------------